IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Freedom Bey,                              :
                    Appellant             :
                                          :
           v.                             :        No. 120 C.D. 2020
                                          :
Commonwealth of Pennsylvania,             :
Department of Corrections d/b/a           :
State Correctional Institution at         :
Somerset a/k/a SCI-Somerset               :


PER CURIAM                           ORDER


            NOW, February 10, 2022, having considered Appellant’s application

for reargument and Appellee’s answer in response thereto, the application is denied.